JUDGMENT

PER CURIAM.
Consolidated with 02-5303
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R. App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s orders filed September 24, 2001, and July 24, 2002, be affirmed. The court did not abuse its discretion in denying appellant’s motion for contempt and to reopen the judgment in the underlying case, as appellant made no showing of a “grave miscarriage of justice,” United States v. Beggerly, 524 U.S. 38, 47, 118 S.Ct. 1862, 141 L.Ed.2d 32 (1998), or a violation of any court order or other standard. Nor did the court abuse its discretion in denying appellant discovery in these circumstances. See, e.g., H.K. Porter Co. v. Goodyear Tire & Rubber Co., 536 F.2d 1115,1118-19 (6th Cir.1976). Finally, the court considered appellant’s objections to the magistrate judge’s report and recommendation before issuing its July 24, 2002, order.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.